Exhibit 10.2

AMENDMENT NO. 1 TO THE

FUEL SYSTEMS SOLUTIONS, INC.

2011 STOCK OPTION PLAN

Pursuant to Sections 3(a) and 10(f) of the Fuel Systems Solutions, Inc. 2011
Stock Option Plan (the “Plan”) and in accordance with the resolutions of the
Board of Directors of Fuel Systems Solutions, Inc. (the “Company”) adopted on
August 30, 2015, the Plan shall be and hereby is amended as set forth herein:

(1)Section 8(a) of the Plan is hereby amended in its entirety to read as
follows:

“(a) Effect of Change in Control on Awards. Unless otherwise provided by the
Committee in the Award document, in the event of a Change in Control all
non-forfeited Options carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested as of the time
of the Change in Control. Notwithstanding anything to the contrary set forth in
this Plan, at or immediately prior to the occurrence of a Change in Control, the
Company may give a Participant written notice thereof requiring such Participant
either: (i) (A) to exercise some or all of his or her Options on or prior to the
date of the Change in Control, including all installments, or (B) to surrender
some or all of such Options in return for a cash payment equal to the excess, if
any, of the Fair Market Value of the shares subject to the Option surrendered
over the aggregate exercise price for such shares under the Option; or (ii) (A)
to exercise some or all of his or her Options on or prior to the date of the
Change in Control, including all installments, or (B) only with respect to
Options with an exercise price that is less than the per share dollar value
immediately prior to a Change in Control of the merger consideration to be
received for the Stock upon such Change in Control (“in-the-money Options”),
surrender some or all of such options in return for the assumption or
substitution of such in-the-money Options in connection with a Change in
Control, in which case such in-the-money Options will be adjusted as determined
by the Committee to appropriately reflect the Change in Control. Any Options
which the Company requires to be exercised pursuant to this Plan and which shall
not have been exercised in accordance with the provisions of the Plan and the
written notice shall automatically lapse irrevocably and the Participant shall
have no further rights with respect to such Options upon a Change in Control.”  

(2)In all other respects, the Plan shall remain unchanged by the Amendment.

(3)This Amendment No. 1 shall be effective as of August 30, 2015.

 

By: /s/ Colin Johnston

       Colin Johnston

       Chair, Compensation Committee

" = "1" "

Draft  11/27/2012 1:20 PM

Testing Innova footer

" ""

 

 

 